Citation Nr: 1733898	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  16-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post surgery to left knee for torn anterior cruciate ligament. 

2.  Entitlement to service connection for a right leg disability, to include as secondary to status post surgery to left knee for torn anterior cruciate ligament. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from January 1991 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the September 2013 VA examination report does not comply with the requirements of 38 C.F.R. § 4.59, a new examination and retrospective opinion is needed.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, since the September 2013 VA examiner did not address the issue of secondary service connection for the right knee based on aggravation, an opinion on this matter is needed on remand.  Any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records. 

2.  Then schedule the Veteran for a VA examination to determine the current severity of his left leg disability and the etiology of his right knee disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

(a)  The examiner must test range of motion of the left knee in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

(b)  The examiner should also opine as to the range of motion throughout the appeal period (since December 2012) of the left knee in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  

(c)  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee degenerative joint disease:

(1) is proximately due to his service-connected left knee disability; or 
(2) has been aggravated (permanently worsened) by his service-connected left knee disability.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




